Orders affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., O’Malley, Townley, Dore and Callahan, JJ.; O’Malley and Dore, JJ., dissent and vote to modify the orders appealed from by limiting the examination of defendant Land to items 1, 2, 3, 4, 5, 8 and 9; by directing that the said defendant be. examined either by interrogatories or open commission, as the plaintiff elects, at Boston, Massachusetts, at a time and place to be specified in the order; if plaintiff elects an open commission, defendant to pay the expenses and counsel fees of his own attorney; and as so modified to affirm. (See Probst v. Frenkel, 240 App. Div. 504.) — The date for the examinartion to proceed to be fixed in the order. Settle order on notice.